Title: To James Madison from William C. C. Claiborne, 6 January 1805 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


6 January 1805, New Orleans. “I have understood that the incipient Capital of the Louisiana Bank is Subscribed, and the Stock-Holders will meet on tomorrow for the purpose of choosing Directors.
“I had hoped that this measure would not have been carried into effect, Since it had been disapproved of at the Seat of Government: But the Spirit of adventure which for a length of time was dormant has been revived by the exertions of a few individuals, and it seems that the people are determined to put the Bank in motion.”
